Citation Nr: 0823550	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-33 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1970 to 
October 1971.  He received the Combat Infantryman Badge for 
his service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi 
which granted service connection for PTSD and assigned an 
initial 10 percent rating.

In August 2005, the veteran filed a notice of disagreement 
with a July 2005 rating decision denying service connection 
for chronic alcoholism.  A statement of the case (SOC) for 
chronic alcoholism was issued by the RO in October 2006, but 
the veteran excepted consideration of this claim for further 
appellate action in correspondence received October 2006.  He 
has not otherwise perfected his appeal for chronic 
alcoholism, so it is not a claim on appeal.  38 C.F.R. 
§§ 20.200, 20.202 (2007).

The veteran appeared at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in August 2007.  At 
this hearing, the veteran expressed his desire to withdraw 
his appeals for service connection of back, arthritis, and 
skin disabilities.  So, these appeals are deemed withdrawn.  
38 C.F.R. § 20.204(b) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

The veteran was afforded a VA PTSD examination in June 2006.  
The report of that examination shows that, in addition to 
PTSD, the veteran has an Axis I diagnosis of alcohol abuse 
"currently in remission."  Subsequent VA outpatient records, 
including an alcohol screening from August 2007, indicate 
that the veteran's alcohol abuse is not in remission.  The 
Board also observes that the Global Assessment of Functioning 
(GAF) score of 55 was assigned in the June 2006 examination.  
GAF scores as low as 35 to 40 were previously assigned in 
April 2004 due primarily to his alcohol intoxication and 
dependency problems.  Other VA inpatient treatment records 
pertaining to alcohol abuse also include depressed GAF scores 
ranging from 45 in December 2001, to 60 in May 2004.  These 
assigned scores do not appear to have been based on PTSD 
symptomatology, although a September 2005 psychiatric 
consultation did consider PTSD, alcohol abuse, and obsessive 
compulsive disorder in assigning a GAF score of 40.  In 
addition, VA and private physicians have diagnosed the 
veteran with multiple neuropsychiatric disabilities.  
Diagnosed disabilities include PTSD, depression, alcohol 
abuse, cannabis abuse, affective disorder, adjustment 
disorder with mixed anxiety and depression, obsessive 
compulsive disorder, and anxiety.  The veteran has also had 
bouts of seizures and computed tomography confirmed brain 
atrophy.  In outpatient records from May 2004, the veteran 
gave a history of alcohol abuse dating back to age 15.

The law precludes compensation for primary alcohol abuse 
disabilities.  However, service connection may be granted for 
alcohol abuse where found to be secondary to a service- 
connected disability.  The Board is precluded from 
differentiating symptomatology due to a non service-connected 
disability from that due to a service-connected disability in 
the absence of medical evidence which does so.  Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (per curiam), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). 

In this case, the June 2006 VA examination report does not 
address whether the veteran's alcohol abuse is secondary to 
or a component of the service-connected PTSD nor does it 
apportion symptoms among service-connected and non-service- 
connected disorders.  In the Board's view, the evidence 
discussed above indicates a reasonable possibility that some 
exacerbation of the veteran's psychiatric symptomatology may 
be attributed to alcohol abuse.

Consequently, the Board concludes that a remand is necessary 
in order to accord the veteran a VA examination, which 
includes a review of the claims file for the veteran's 
pertinent medical and other history, to address the nature 
and severity of his PTSD claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see also Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.);  see also Allday 
v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does 
not adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is 
no additional medical evidence that adequately addresses the 
level of impairment of the disability since the previous 
examination).  See also Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

Additional evidence submitted includes outpatient records 
through August 2007 that indicate the veteran receives 
treatment at the VA Medical Center in Memphis, Tennessee.  As 
the claim is otherwise being remanded, ongoing medical 
records should also be obtained.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should obtain the names 
and addresses of all VA and non-VA medical 
care providers, to include the VA Medical 
Center in Memphis, Tennessee, who treated 
the veteran for any psychiatric disorder 
since August 2007.  After securing the 
necessary release, the RO should obtain 
these records and associate them with the 
claims folder. 

2.  The veteran should then be afforded an 
examination by a psychiatrist or 
psychologist to determine the current 
degree of severity of his service- 
connected PTSD and any associated 
disorder.  The claims folder must be made 
available to and reviewed by the examiner.

All necessary studies and tests are to be 
accomplished, and a GAF score should be 
assigned for his PTSD.

If a diagnosis of alcohol abuse is 
currently supported, the examiner should 
provide an opinion as to whether there is 
a 50 percent or better probability that 
the veteran's alcohol abuse was caused or 
chronically worsened by the service- 
connected PTSD.  The examiner should 
provide the reasoning for this conclusion.  
If found to be unrelated, the 
manifestations of any non service- 
connected disorders should be 
distinguished from those of the service- 
connected PTSD, to include as reflected in 
the veteran's assigned GAF score.  If the 
examiner is unable to distinguish the 
service-connected manifestations from the 
non service-connected manifestations, this 
should be noted in the report. 

The examiner should also provide an 
opinion concerning the impact of the 
service-connected psychiatric disability 
on the veteran's ability to work.

3.  The RO or the AMC should also 
undertake any additional development it 
determines to be warranted.

4.  The RO or AMC should then re-
adjudicate the claim for increased rating 
for PTSD.  If the claim is denied, the 
veteran and his representative should be 
issued a Supplemental Statement of the 
Case, and given an opportunity to respond 
before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




